Collins, J.
From an examination of the record in this case we are of the opinion that the evidence fully justified the findings of the trial court, in substance, that the insolvents delivered the chattels in question to defendant with intent that he should secure a preference over other creditors, and that he took possession and at once removed *203the same to the state of Wisconsin, without right, and with intent to thereby obtain a preference over other creditors of the insolvents, and for the express purpose of evading the insolvency laws of this state. The defendant resided in Minnesota; he knew of the insolvency of plaintiff’s assignors; he was their creditor in quite an amount. With this condition of affairs they acquiesced in his taking possession of the property in this state upon a claim which, so far as was shown upon the trial, was without the slightest foundation, and thereupon he hastily removed it to the state of Wisconsin, where it was seized upon a writ of attachment issued in an action, as for debt, brought by him against the insolvents. Conceding the facts in respect to defendant’s chattel mortgage on w'hieh Clark, the insolvent who actually turned over the property, states that he acted, to have been just as he supposed, he knew or ought to have known that defendant was not entitled to possession. The inevitable conclusion to be drawn from the undisputed testimony is that, in surrendering the property to defendant under a mere pretense of right, both parties intended that he should obtain an unlawful preference.
Order affirmed.
(Opinion published 53 N. W. Rep. 1144.)